 In the Matter of JASPERSEATING COMPANYandUNITED FURNITUREWORKERS OF AMERICA,LOCAL No. 331,'C. I. O.Case No. R-4553.-Decided December 16, 194Jurisdiction:furniture manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusaltoaccord recognitionwithout certification of the Board ; electionnecessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees, including engineers,watchmen, and shipping department em-,ployees, but excluding supervisory and clerical employees, working foremen,and the lumber inspector.,Mr. Isidor Kahan,of Evansville, Ind., for the Company.Mr. Fred Ful f ord,of Jasper, Ind., for the Union.Mr. Leon Novak,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION"STATEMENT OF THE CASEUpon petition duly filed by United Furniture Workers of America,Local No. 331, C. I. 0., herein called the Union, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Jasper Seating Company, Jasper, Indiana, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Arthur R,,Donovan, TrialExaminer.Said hearing was held 'at Jasper, Indiana, on November18, 1942.The Company and the Union appeared, participated, andwere afforded full opportunity to be heard, to examine 'and cross-examine witnesses, and to introduce evidence' bearing on,the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the' entire record in the case, the Board makes the following :FINDINGS OF FACTII.THE BUSINESS OF THE COMPANYJasper Seating Company, an Indiana corporation, is engaged inthe manufacture of furniture, chiefly out of wood, at Jasper, Indiana.I' `I'19 20DECISIONS OF NATIONAL LABOR 'RELATIONS BOARDDuring the preceding year the Company purchasedraw materials con-sisting chiefly of wood valued in excess of $75,000.Approximately,.50 percent of the raw materials came from points outside the' Stateof Indiana.During the same period the Company sold approximately$100,000 worth of finished products,, of which approximately 50 percentwas shipped'iilto and through States other than the State of Indiana.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Furniture Workers of America, Local No. 331, is a labororganization affiliated-with the Congress of Industrial Organizations,'III.THE QUESTION CONCERNING REPRESENTATIONOn November 7, 1942, the.Union'requested the Company to recog-nize it as exclusive representative of certain of' the Company's em-ployees.The Company refused this request until such time as theUnion is certified by the Board. ,A statement of the Regional Director introduced into evidence atthe hearing indicates that the Union represents a substantial numberof the employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of the employees of the Company within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agreed that all production and maintenance, employees,including engineers, watchmen, and shipping department employees,should be included in the appropriate unit, and that supervisory-andclerical, employees, including working foremen, should ,be excluded..They are not in agreement, however, as to the inclusion or exclusion,of the lumber inspector and the two men claimed by the Union to beworking foremen of the shipping and cabinet departments, respec=tively.The Union would exclude these three employees on the ground.that they are supervisors.The Company took no position as to thelumber inspector, but claims that the othe'r` two should be included.The lumber inspector inspects and grades lumber and also supervisesand directs the men in the lumberyard. In addition, like other super-' The Regional Director reported that the Union'had submitted 67 cards bearing `theapparently genuine signatures of persons on the Company's pay roll of October-31, 1942.There are approximately 139 persons within the appropriate unit. 1JASPER SEATING - COMPANY21visory employees in the Company's employ, he receives -a straightweekly salary and, annual vacations with pay.Under the circum;stances, we shall exclude him from the appropriate unit.The employee in charge of the shipping department does not per-form the duties of a shipping clerk but confines his functions to billingand directing,the activities of the other employees in that, department.As for the employee in charge of the cabinet department, while he, tosome exteht, participates in the work of assembling chairs, he alsokeeps time records of his department and is the man to whom com-plaints concerning the activity of the department are routed by themanagement.We shall, therefore, exclude both of them from the,appropriate unit.We find that all production and maintenance employees, includingengineers,watchmen, and shipping department employees, but ex-,cliiding supervisory and clerical employees, working foremen, and thelumber inspector, constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section 9 (b) of the Act.V. TIIE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations, and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Seiies 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Jasper SeatingCompany, Jasper, Indiana, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eleventh Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection; including employees who did not work during said pay-rollperiod because they were ill or on vacation'or temporarily laid off, and 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding employees, in the armed forces of the United States whopresent themselves in person at the polls, but excluding any who havesince quit or been discharged for cause,to determine whether or nottheydesire to be representedby UnitedFurniture,Workers ofAmerica, Local No.331,C. I. 0., for thepurposes of collectivebargaining.I